Case 8:20-cv-01533-JVS-JDE Document 44 Filed 01/15/21 Page 1 of 3 Page ID #:374



 1
     JENNIFER PAFITI (SBN 282790)
 2   jpafiti@pomlaw.com
     POMERANTZ LLP
 3   1100 Glendon Avenue, 15th Floor
     Los Angeles, California 90024
 4   Telephone: (310) 405-7190
 5   Attorneys for Lead Plaintiff
     DANIEL MANGAS
 6
 7   [Additional Counsel on Signature Page]
 8
 9
10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
     IN RE STAAR SURGICAL CO.          )   Case No.: 8:20-cv-01533-JVS-JDE
13   SECURITIES LITIGATION             )
                                       )   Judge: James V. Selna
14                                     )   Complaint Filed: August 19, 2020
                                       )
15                                     )   NOTICE OF VOLUNTARY DISMISSAL
     This Document Relates To All      )
16   Actions                           )
                                       )
17                                     )
                                       )
18                                     )
                                       )
19
20
21
22
23
24
25
26
27
28

                         NOTICE OF VOLUNTARY DISMISSAL
Case 8:20-cv-01533-JVS-JDE Document 44 Filed 01/15/21 Page 2 of 3 Page ID #:375



 1                       NOTICE OF VOLUNTARY DISMISSAL
 2        PLEASE TAKE NOTICE THAT Lead Plaintiff Daniel Mangas (“Plaintiff” or
 3 “Lead Plaintiff”), pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil
 4 Procedure, hereby voluntarily dismisses all of Plaintiff’s individual claims in the
 5 above-captioned action (the “Action”) against Defendants STAAR Surgical Company
 6 (“STAAR”), Caren L. Mason, Deborah Andrews, and Patrick F. Williams
 7 (“Defendants” and, with Lead Plaintiff, the “Parties”), with prejudice, and hereby
 8 voluntarily dismisses the putative class claims in the Action without prejudice. For the
 9 avoidance of doubt, such dismissals are without prejudice to, and shall have no impact
10 on: (a) any other persons’ or entities’ ability to pursue such claims on behalf of
11 themselves or a proposed class, or (b) Plaintiff’s claims or rights as an absent class
12 member, including Plaintiff’s ability to receive a recovery as an absent class member.
13        On August 19, 2020, Plaintiff Nawaf Alwazzan filed the complaint in the above-
14 captioned action, a putative class action arising under the Securities Exchange Act of
15 1934 (“Exchange Act”), including the Private Securities Litigation Reform Act of
16 1995 (the “PSLRA”), 15 U.S.C. § 78u-4, against Defendants; on September 1, 2020,
17 Plaintiff Sharon Zhang filed a substantially similar putative class action arising under
18 the Exchange Act, including the PSLRA, 15 U.S.C. § 78u-4, against Defendants.
19        On October 29, 2020, the Court appointed Plaintiff as lead plaintiff and
20 approved Pomerantz LLP as lead counsel (ECF No. 36) (the “October 29 Order”), and,
21 inter alia, ordered that the action filed by Plaintiff Zhang be closed and that all futured
22 filings be made in Nawaf Alwazzan v. STAAR Surgical Company, et al. (8:20-cv-
23 01533-JVS-JDEx) (see October 29 Order at 8).
24        On November 12, 2020, the Court issued a scheduling order providing, inter
25 alia, that the deadline for Lead Plaintiff to file an amended complaint in the Action is
26 January 15, 2021 (ECF No. 38).
27        No Defendant has filed an answer or moved for summary judgment with respect
28 to the operative class action complaint, and the Action has not been certified as a class

                                        1
                          NOTICE OF VOLUNTARY DISMISSAL
Case 8:20-cv-01533-JVS-JDE Document 44 Filed 01/15/21 Page 3 of 3 Page ID #:376



 1 action. Accordingly, Lead Plaintiff properly may dismiss all claims in the Action under
 2 Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
 3    DATED: January 15, 2021          Respectfully submitted,
 4
                                       POMERANTZ LLP
 5
                                       By: /s/ Jennifer Pafiti
 6
                                       Jennifer Pafiti (SBN 282790)
 7                                     1100 Glendon Avenue, 15th Floor
                                       Los Angeles, California 90024
 8                                     Email: jpafiti@pomlaw.com
                                       Telephone: (310) 405-7190
 9
                                       Murielle J. Steven Walsh (pro hac vice pending)
10                                     Eric D. Gottlieb (pro hac vice)
                                       600 Third Avenue, 20th Floor
11                                     New York, New York 10016
                                       Email: jalieberman@pomlaw.com
12                                     Email: mjsteven@pomlaw.com
                                       Email: egottlieb@pomlaw.com
13                                     Telephone: 212-661-1100
                                       Facsimile: 212-661-8665
14
15
                                       Lead Counsel for Lead Plaintiff
16
17                                     BRONSTEIN, GEWIRTZ & GROSSMAN,
                                       LLC
18                                     Peretz Bronstein (pro hac vice)
                                       60 East 42nd Street, Suite 4600
19                                     New York, New York 10165
                                       Email: peretz@bgandg.com
20                                     Telephone: (212) 697-6484
                                       Facsimile: (212) 697-7296
21
                                       Additional Counsel for Lead Plaintiff
22
23
24
25
26
27
28

                                       2
                         NOTICE OF VOLUNTARY DISMISSAL
